    6:19-cv-00108-RAW Document 60 Filed in ED/OK on 08/23/19 Page 1 of 10

August 23, 2019 at 7:36 p.m. Central


                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA

THE KIAMICHI RIVER LEGACY                            )
ALLIANCE, INC., et al.                               )
                                                     )
       Plaintiffs,                                   )
                                                     )
       v.                                            )      Case No.       19-cv-108-RAW
                                                     )
DAVID BERNHARDT, in his official                     )
capacity as acting Secretary of the United           )
States Department of the Interior;    et al          )
                                                     )
       Defendants.                                   )



            REPLY IN SUPPORT OF MOTION TO DISMISS AND BRIEF IN
            SUPPORT BY DEFENDANTS BILL ANOATUBBY, IN HIS OFFICIAL
            CAPACITY AS GOVERNOR OF CHICKASAW NATION, AND GARY
            BATTON, IN HIS OFFICIAL CAPACITY AS CHIEF OF CHOCTAW
            NATION OF OKLAHOMA [DOC 36]




                                              Michael Burrage, OBA No. 1350
                                              Patricia Sawyer, OBA No. 30712
                                              WHITTEN BURRAGE
                                              512 N. Broadway, Suite 300
                                              Oklahoma City, OK 73102
                                              Telephone:    (405) 516-7800
                                              Facsimile:    (405) 516-7859
                                              mburrage@whittenburragelaw.com
                                              psawyer@whittenburragelaw.com


                                              Attorneys for Defendants Bill Anoatubby, in his
                                              official capacity as Governor of the Chickasaw
                                              Nation and Gary Batton, in his official capacity as
                                              Chief of the Choctaw Nation of Oklahoma
     6:19-cv-00108-RAW Document 60 Filed in ED/OK on 08/23/19 Page 2 of 10




                                     INTRODUCTION

       Defendants’ Bill Anoatubby in his official capacity as Governor of the Chickasaw

Nation and Gary Batton in his official capacity as Chief of the Choctaw Nation of

Oklahoma (collectively, “Nations” or “Tribal Officials”) submit this reply to Plaintiffs’

Response to Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(1), 12(b)(6) and 12(b)(7)

       Dismissal of this lawsuit with respect to the Nations is required because the

Plaintiffs fail to meet their burden of identifying an adequate waiver of tribal sovereign

immunity. See FRCP 12(b)(1). The absence of a waiver of tribal sovereign immunity also

requires consideration of whether dismissal of any remaining claims against other

defendants is appropriate under to FRCP Rules 19 and 12(b)(6)-(7).

                           ARGUMENTS AND AUTHORITES

I.     Plaintiffs Fail To Establish That The Court Has Jurisdiction.

       Plaintiffs do not dispute that the Nations enjoy sovereign immunity and have not

waived it is this case. [Doc. 51] at 4. However, in an effort to overcome the jurisdictional

failings of the Complaint, the Plaintiffs try to allege in their Response that Congress waived

the Nations’ sovereign immunity for Section 9 claims 1 in the Endangered Species Act

(“ESA”). Yet they fail to cite a single case, and concede that there is not one, in which a

federal court held Congress waived tribal sovereign immunity for purposes of an ESA

citizen suit. Instead they rely on sweeping inferences and summarily dismiss cases which


1
 Plaintiffs Response states “The Complaint seeks no relief from [the Nation Defendants] based
on § 7 of the ESA.” [Doc 51] at 9 This obviates the need for the Nations to responsd and request
Nations an Order to memorialize.


                                               2
      6:19-cv-00108-RAW Document 60 Filed in ED/OK on 08/23/19 Page 3 of 10



hold counter to their contentions to try and distract from the fact that they cannot establish

the standard at issue. The standard they must meet is: Congress must express unequivocal

abrogation of the Nations sovereign immunity.                C&L Enterprise v. Citizen Band

Potawatomi Indian Tribe, 532 U.S. 411, 418 (2001) (“To abrogate tribal immunity,

Congress must ‘unequivocally’ express that purpose.”) (quoting Santa Clara Pueblo v.

Martinez, 436 U.S. 49, 58 (1973)).

        However, Plaintiffs are unable to demonstrate that Congress has “unequivocally waived”

the Nation’s Sovereign Immunity. Instead they point to a case about the criminal prosecution of a

tribal member accused of killing eagles for noncommercial purposes in violation of several federal

statutes, including the ESA. Unites States v. Dion, 476 U.S. 734, (1986). In Dion, the court found

a waiver had occurred because the subject at issue was expressly addressed within the statutory

framework at issue in that case and which gave the court a basis for concluding that Congress’

action “reflected an unmistakable and explicit legislative policy”. Id. at 745. Plaintiffs did not

point to any evidence, nor could they, of congressional legislative history in an ESA citizens action.

Dion did not address any question of sovereign immunity but instead turned on the question of

whether a claimed treaty right had been affected by The Bald Eagle Protection Act or the

Endangered Species Act.


II.     Plaintiffs Fail To Establish That Congress Unequivocally Waived The Nations’
        Sovereign Immunity.


        As discussed above, there is no reliable evidence which supports Congressional abrogation

in ESA citizen suits. Therefore, because the Nations possess sovereign immunity, which extends

to its Tribal Official acting within the scope of their official duties, and no tribal waiver has




                                                  3
    6:19-cv-00108-RAW Document 60 Filed in ED/OK on 08/23/19 Page 4 of 10



occurred, as acknowledge by Plaintiffs, and there is no reliable evidence of Congressional

abrogation, accordingly this action must be dismissed. Under Rule 19(a) 2, when a necessary party

is immune from suit “there is very little room for balancing other factors set out in Rule 19(b).”

Enter. Mgmt. Consultants, Inc. v. United States, 883 F. 2d 890, 894 (10th Cir. 1989) (internal

quotations omitted).

         Plaintiffs argue that if the Nation is dismissed the remaining Defendants will sufficiently

protect their interest and granting the relief requested by Plaintiffs will not interfere with

implementation of the Settlement Agreement. This is patently false. As an initial matter, it is

absurd to argue that the same parties to the Settlement Agreement, which arose out of a litigated

dispute, will now adequately represent each other’s interests. The Nation has every right to protect

its interest in the Settlement Agreement, its interest in this litigation and as sovereign Nations.

Simply, the Nations will be prejudiced if the case moves forward without them for the reasons

below.

         If the relief the Plaintiffs seek is granted it will prevent the parties to Settlement Agreement

from meeting the timelines and benchmarks required for its implementation. [Doc. 36] at 18. The

result of a failure to meet these benchmarks will “trigger a process by which the Settlement

Parties’’ agreement including the protections they successfully negotiated for the Kiamichi Basin,

may unravel and all previously adverse interest may be returned to litigation. [Doc.36] at 18, See

§ 13 (providing for expiration date if any condition precedent fails).” Accordingly, both the

Nations and the remaining Defendants interest would be prejudiced by the likelihood of future

litigation and this factor alone weighs strongly in favor of dismissal. Davis ex rel. Davis v. United



2
 The analysis for prejudicial inquiry under Rule 19(a)(2)(ii) and (b) is the same because
the inquiry is “into whether continuing the action without a person will, as a practical
matter, impair that person’s ability to protect his interest.

                                                    4
     6:19-cv-00108-RAW Document 60 Filed in ED/OK on 08/23/19 Page 5 of 10



States, 343 F.3d 1282, 1293 (10th Cir. 2003) (quoting Paterson, 390 U.S. at 111, (“public stake in

settling disputes by wholes, whenever possible.”)).

        Plaintiffs are incorrect to claim that Sac and Fox Nation of Missouri v. Norton applies

“directly” to this case. 240 F.3d 1250 (10th Cir. 2001), cert den. 534 U.S. 1078 (2002). In Sac and

Fox, the Department of the Interior (“DOI”) was fulfilling a trust duty, on behalf of the tribe, when

it issued an opinion that the Secretary of the Interior (“Secretary”) was “mandated’ to acquire tracts

of land on behalf of the tribe and that the tribe could conduct gaming on the land it designated as

a “reservation”. Id. at 1256. The court concluded that the DOI could sufficiently represent the tribe.

This is profoundly different from this case in which the Department of the Interior, the State of

Oklahoma, Oklahoma City, Oklahoma Water Resource Board and the Water Utilities Trust are

parties to a Settlement Agreement which was negotiated and includes concessions and obligations

on all parties.

         A recent decision from the Ninth circuit provides a useful template for applying Fed. R.

Civ. P. 19 and 12(b)(7) to cases where an Indian tribe’s sovereign immunity precludes its joinder

of a party to a lawsuit alleging violations of the Endangered Species Act, as well as the National

Environmental Policy Act. Dine Citizens Against Ruining Our Env't v. Bureau of Indian Affairs,

No. 17-17320, 2019 WL 3404210 (9th Cir. July 29, 2019)

         An environmental group, Dine Citizens Against Ruining Our Environment (“CARE”),

along with various national conservation organizations, filed a lawsuit in the U.S. District Court

for Arizona against various officials and bureaus in the United States Department of the Interior.

The lawsuit challenged a variety of agency actions reauthorizing coal mining activities on Navajo

Nation trust lands.




                                                  5
    6:19-cv-00108-RAW Document 60 Filed in ED/OK on 08/23/19 Page 6 of 10



       The Navajo Transitional Energy Company (“NTEC”), a wholly owned corporation of the

Navajo Nation, which is also the owner of the mine, intervened in the action for the limited purpose

of moving to dismiss under Rules 19 and 12(b)(7). NTEC asserted that tribal sovereign immunity

prevented it from being joined and because it was unwilling to join the litigation; therefore, the

lawsuit could not proceed.

       The 9th Circuit held that NTEC has a “legally protected interest in the subject matter of

this suit that would be impaired in its absence.” Id at 5. And further reasoned that if the plaintiffs

challenge was successful and the actions taken by the agencies were vacated, NTEC’s exiting

interest in leases, easements and surface mining permits would be impeded. Id. at *7 The result of

which would be that the mine could not operate, and the Navajo Nation would lose significant

revenue. Id.

       The appellate court affirmed the district court’s holding that because NTEC had a legally

protected interest and confirmed its conclusion that remaining defendants could not sufficiently

represent NTEC. The appellate court affirmed that:

               [T[he Federal Defendants could not adequately represent NTEC’s
               interest in the litigation, because although the agencies had an
               interested in defending their analysis and decisions, NTEC’s interest
               in the outcome of this far exceed those of the agencies… although
               NTEC’s interest were currently aligned with those of Federal
               Defendants, there could be a later divergence of interest during the
               course of the litigation…NTEC could not be joined due to the
               Navajo Nation’s sovereign immunity, and that litigation could not,
               in equity and good conscience, continue in NTEC’s absence.

Id. at *4 (internal quotations omitted).

       Furthermore, although plaintiffs urged that a “public rights” exception should apply so that

the litigation could proceed without NTEC the appellate court declined to apply the exception. The

appellate court noted that “[t]he public rights exception may apply in a case that could “adversely




                                                  6
    6:19-cv-00108-RAW Document 60 Filed in ED/OK on 08/23/19 Page 7 of 10



affect the absent parties’ interests,” but “litigation must not ‘destroy’ the legal entitlements of the

absent parties; for the exception to apply. Id at 11(emphasis added) (quoting Conner v. Burford,

848 F.2d 1441, 1459 (9th Cir. 1988).

          As noted above, CARE provides a template for evaluating the relevant issues raised by the

Nations’ immunity that must be addressed to apply Federal Rules of Civil Procedure 19 and

12(b)(7) to the instant matter.

          Much like the CARE litigation, here the Plaintiffs are a conservation group alleging

through its lawsuit that the Government failed to comply with environmental laws. Like the

NTEC, the Nations are a required party that can’t be joined because of sovereign immunity as

previously addressed. Because joinder of the Nations is unavailable, they seek dismissal of this

action.

                  The CARE court rejected each of these arguments and the same result should obtain

          here.

          Plaintiffs opinion that the hard-fought terms of the Settlement Agreement and Act that

concern Sardis Lake levels, the Sardis repayment terms, and Kiamichi instream flow/bypass terms

can be derided as “only one aspect of the otherwise “broad sweep” of the Settlement Agreement”

(italics supplied”) is as audacious as it is wrong. In fact, it would be difficult for Plaintiffs to find

a provision was more controversial or involving more divergent and distinct interests between and

among the settlement parties, particularly with respect the interests of the Nations and the United

States. 3 The Settlement Agreement includes numerous negotiated provisions which demonstrate



3
  KRLA appears to be suggesting that for each additional area covered by a settlement agreement
there is, a corresponding reduction in the importance of any and all other settlement terms. Nations
included a several page summary of the Settlement Agreement in order to highlight the importance
of each item to the Nations, not to highlight the number of items. The summary refers to the
Sardis Lake/Kiamichi River terms, as follows:


                                                   7
    6:19-cv-00108-RAW Document 60 Filed in ED/OK on 08/23/19 Page 8 of 10



the Nations protected interest. The negotiations led to provisions in the Settlement Agreement

regarding storage, waivers as to claims, payment forgiveness are all examples of where an adverse

ruling, without representation of the Nations, would result in unequal obligations. [Doc. 36] at 18.

Ironically, the (public) exhibits accompanying Plaintiffs Response to the Nations Motion to

dismiss provide a record demonstrating the significance of various terms in the settlement

agreement.

III. Plaintiffs Do Not Dispute That Amendment Of The Complaint Would Be Futile.

       The Nations’ argued that amendment of Plaintiffs’ Complaint would be futile. However,

Plaintiffs did not request leave from the Court to amend if the Motion to Dismiss is granted.

Therefore, the Complaint should be dismissed with prejudice. Grossman v. Novell, Inc. 120 F.3d

1112, 1126 (10th Cir. 1997).

       Likewise, the Nations assert a “legally protected interest” in the Settlement Agreement.

The Nations have an interest in the level and flows included in the Settlement Agreement which

the Plaintiffs are seeking a review process which will impair. The structure of the Settlement

       Agreement is not only evidence of the Nations legally protected interest but also

demonstrates why not other party to the action can adequate protect the Nations’ interest.


                                         CONCLUSION



The settlement Agreement “establish[es] detailed provisions for the maintenance and protection
of Sardis Lake surface water levels and Kiamichi Basin bypass flows at the City’s proposed point
of diversion, see §§ 6.1.5 and 6.1.6 (requiring any permit include bypass flow requirement of 50
cubic feet per second at point of diversion) and §§ 6.1.8 and 6.5.3 (requiring any permit include
lake release restrictions for purposes of preventing lake surface elevation from dropping below
prescribed levels), both of which were based on consensus technical evaluations of ecological,
recreation, fish, and wildlife needs using best available science and information.

[Doc. 36] at 17.


                                                 8
    6:19-cv-00108-RAW Document 60 Filed in ED/OK on 08/23/19 Page 9 of 10



       For the foregoing reasons, and the reasons included in the Nations’ Motion to Dismiss

[Doc. 36], the Nations request that the Court grant the motion to dismiss.


Respectfully submitted this 23rd day of August 2019.



                                            Respectfully submitted,


                                              s/ Michael Burrage
                                             Michael Burrage, OBA No. 1350
                                             Patricia Sawyer, OBA No. 30712
                                             WHITTEN BURRAGE
                                             512 N. Broadway, Suite 300
                                             Oklahoma City, OK 73102
                                             Telephone:    (405) 516-7800
                                             Facsimile:    (405) 516-7859
                                             mburrage@whittenburragelaw.com
                                             psawyer@whittenburragelaw.com


                                             Attorneys for Defendants Bill Anoatubby, in his
                                             official capacity as Governor of the Chickasaw
                                             Nation and Gary Batton, in his official capacity as
                                             Chief of the Choctaw Nation of Oklahoma




                                                9
    6:19-cv-00108-RAW Document 60 Filed in ED/OK on 08/23/19 Page 10 of 10



                                CERTIFICATE OF SERVICE

        I hereby certify that on August 23, 2019, I electronically transmitted the attached document
to the Clerk of Court using the ECF System for filing. Based on the records currently on file, the
Clerk of Court will transmit a Notice of Electronic Filing to the ECF registrants:



                                              /s/ Michael Burrage
                                              Michael Burrage




                                                10
